Title: From George Washington to Brigadier General John Stark, 18 July 1778
From: Washington, George
To: Stark, John


          
            Dear Sir
            Head quarters Haverstraw [N.Y.] July 18th 1778
          
          I this day received your Letter of the 14th Instant, & am sorry to find you so
            circumstanced as to render a Reinforcment necessary which I can badly spare in the
            present critical & interesting State of things; I have however, order’d Colo.
            Butler with the 4th Pensylvania Regiment & a part of Morgan’s Riffle Corps to
            March to the Village Wawarsink in Ulster County, from whence they may be call’d either
            to Albany or farther to the Westward as the Exigency of affairs will point out—These, with the troops which Genl Gates informs me, are to
            March to your assistance, will I expect prove
            sufficient to repell every attack which may be made upon you, & I hope in a
            little time to be in a Situation that I can give you every necessary support. I am Dr
            sir your very Hble Servt
          
            Go: Washington
          
        